Citation Nr: 1549981	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  06-34 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, a claim of service connection for diabetes mellitus to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disorder manifested by leg cramps, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to April 1981 and from November 1990 to June 1991.

This case originally came before the Board of Veterans' Appeals (the Board) on appeal from September 2004 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

Most recently, in a March 2013 decision, the Board denied service connection for a stomach disorder, to include as due to undiagnosed illness, service connection for a muscle disorder, to include as due to undiagnosed illness, service connection for blood in the colon, to include as due to undiagnosed illness, and service connection for a disorder manifested by leg cramps, to include as due to undiagnosed illness.  The Veteran appealed the Board's decision regarding the claims for service connection for a stomach disorder and a disorder manifested by leg cramps to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum Decision, the vacated the Board's decision and remanded these matters back to the Board for further proceedings consistent with this decision.  The Court found that the April 2012 VA examination was not in compliance with the directives in the Board's March 2012 remand, and therefore remand for a new VA examination was warranted.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  The Court also found that the Board had a duty in its March 2013 decision to consider the application of 38 C.F.R. § 3.156 (c) or if newly found service medical records, together with the April 2012 VA examination attributing the appellant's symptoms to diabetes mellitus, should have been considered new and material evidence to reopen his claim for direct service connection for a disorder manifested by leg cramps and claim for service connection for diabetes mellitus.  The Board notes that the March 2013 Board decision did address the issue of direct service connection for a disorder manifested by leg cramps and made a finding of fact that it was not etiologically related to an incident of service.  Given the Court's decision regarding the claim for diabetes mellitus, the Board has added the issue to the cover page of this decision.  

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for service connection for a stomach disorder, to include as due to an undiagnosed illness, the Court's November 2014 Memorandum Decision, found that the April 2012 VA examination was inadequate as it did not comply with the directives in the Board's March 2012 remand.  The Court noted that the Board erred in its determination that the Veteran's diarrhea symptoms were attributed to diabetes mellitus.  The Court also noted that the April 2012 VA examination did not determine the nature and etiology of the Veteran's diarrhea; whether it was part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness, and if his symptoms were attributable to a known separate diagnosis, whether the separately diagnosed condition originated in service or is otherwise related to service.  In finding that a new examination was required, the Court also noted that the new examination should also address whether the Veteran currently suffers from irritable bowel syndrome, and if so, if it is attributable to service.  In accordance with the Court's November 2014 Memorandum Decision, the Board finds that remand for a new VA examination is warranted.

The Court also found that the April 2012 VA examination did not comply with the Board's March 2012 remand directives regarding the issue of service connection for a disorder manifested by leg cramps, to include as due to an undiagnosed illness.  The April 2012 VA examiner attributed the Veteran's leg cramps to diabetes mellitus, but did not provide an opinion as to the etiology of the Veteran's diabetes mellitus.  As the Board's March 2012 remand directed that if the Veteran's symptoms were found to be attributable to a known separate diagnosis, then it should be determined whether the separately diagnosed condition originated in service or was otherwise related to service; the Court found that the examination did not comply with the Board's March 2012 remand instructions.  As such, the Board finds that a new VA examination is warranted.  Stegall v West, 11 Vet. App. 268, 271 (1998).

Additionally, as the issue of whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, a claim of service connection for diabetes mellitus to include as due to an undiagnosed illness is inextricably intertwined with his claim for service connection for a disorder manifested by leg cramps, to include as due to an undiagnosed illness, the Board will defer adjudication of this clam until the development deemed necessary for the claim for service connection for a disorder manifested by leg cramps has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination (or examinations) to determine the current nature and likely etiology of his stomach disorder and a disorder manifested by leg cramps.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

a)  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, prior examination reports, and the hearing transcript, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current report of a stomach disorder, to include diarrhea, is part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness. 

The examiner should opine whether or not such signs and symptoms can be attributed to known clinical diagnoses.  If any of his symptoms are attributable to a known, separate diagnosis and not considered part of a systemic and chronic multi-symptom illness, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the separately diagnosed condition, originated in service or is otherwise related to active service.  A complete rationale should accompany all opinions expressed.

The examiner is also asked to address whether the Veteran currently suffers from irritable bowel syndrome, and if so, whether it is at least as likely as not (a probability of 50 percent or greater) that the irritable bowel syndrome is related to the Veteran's active service.  

b)  With respect to the claim for service connection for a disorder manifested by leg cramps, based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, prior examination reports, and the hearing transcript, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current report of a disorder manifested by leg cramps, is part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness. 

The examiner should opine whether or not such signs and symptoms can be attributed to known clinical diagnoses, to include diabetes mellitus.  If any of his symptoms are attributable to a known, separate diagnosis, including diabetes mellitus, and not considered part of a systemic and chronic multi-symptom illness, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the separately diagnosed condition originated in service or is otherwise related to active service.  A complete rationale should accompany all opinions expressed.

2.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






